United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2115
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Gregory E. Mitchell

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 11, 2014
                             Filed: December 5, 2014
                                  [Unpublished]
                                  ____________

Before BYE, SHEPHERD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

        In a Kansas City, Missouri, motel room Gregory Mitchell attempted to sell a
stolen firearm to an undercover detective. The detective declined the offer, and when
Mitchell later left the motel in his car, officers who had been conducting surveillance
on the motel stopped him. They found Mitchell with the stolen firearm, loaded and
its serial number filed off, and other contraband.
      Mitchell, a felon, pleaded guilty to unlawfully possessing the firearm, 18
U.S.C. § 922(g)(1), and possessing a firearm with an obliterated serial number, id.
§ 922(k). The district court1 agreed with the probation officer who had prepared
Mitchell’s presentence report that, because Mitchell has at least three prior
convictions for a violent felony, he is an armed career criminal under 18 U.S.C.
§ 924(e). Having made that finding, the court sentenced Mitchell to the statutory
minimum penalty of 15 years’ imprisonment.

       Mitchell appeals and argues only that his sentence is unlawful because the
indictment did not allege, and the government was not required to prove to a jury
beyond a reasonable doubt, that he has three prior convictions for violent felonies.
We review Mitchell’s challenge de novo, see United States v. Chappell, 704 F.3d
551, 552 (8th Cir. 2013), and we affirm. As held in Almendarez-Torres v. United
States, 523 U.S. 224, 245–47 (1998), the fact of a prior conviction is not an element
of an offense that must be alleged in an indictment and proved to a jury beyond a
reasonable doubt. The Supreme Court’s decision in Alleyne v. United States, 133
S. Ct. 2151, 2160 n.1 (2013), did not affect its ruling in Almendarez-Torres, so we
must reject Mitchell’s argument and adhere to Supreme Court precedent. See United
States v. Melbie, 751 F.3d 586, 587 n.2 (8th Cir. 2014).

      The judgment of the district court is affirmed.
                     ______________________________




      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                        -2-